Citation Nr: 1610829	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-23 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a (GI) disability, to include gastritis and irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for a GI disability, to include gastritis and IBS.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to February 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied the claim to reopen service connection for gastritis.

The issues of entitlement to service connection for gastritis and IBS were first (separately) denied in a November 1994 rating decision, and a petition to reopen the claim for gastritis was denied in a December 2005 rating decision.  The Board finds that the disabilities claimed and denied in 1994 and 2005 and in the current claim are the same since, as the Board explains below, the Veteran has asserted that his current GI symptoms have been consistent since service.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   Moreover, although the RO has considered only "gastritis" to this point, he has also been diagnosed with IBS, and the claim has been expanded accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

Where the claim in question has been finally adjudicated at the RO level and not appealed, the Board has a jurisdictional responsibility to first consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.

The Veteran requested a hearing before the Board in an August 2011 VA Form 9.  However, January 2016 statements from the Veteran and his representative withdrew the request for a hearing and requested that the claim be adjudicated by the Board.  


FINDINGS OF FACT

1.  In November 1994 rating decision, the claims of entitlement to service connection for gastritis and IBS were (separately) denied; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.  

2.  In a December 2005 rating decision, the petition to reopen the previously denied claim of entitlement to service connection for gastritis was denied; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.  

3.  Evidence received more than one year after the December 2005 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's GI disability had its inception during military service.


CONCLUSIONS OF LAW

1.  The November 1994 and December 2005 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2015).

2.  Evidence received more than one year since notice of the December 2005 decision is new and material, and the claim of entitlement to service connection for a GI disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The criteria for entitlement to service connection for a GI disability, to include gastritis and IBS, are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

In November 1994 rating decision, the claims of entitlement to service connection for gastritis and IBS were (separately) denied; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The petition to reopen the previously denied claim of entitlement to service connection for gastritis was denied most recently in a December 2005 rating decision on the basis that a current, chronic GI disability had not been demonstrated.  Indeed, the evidence at the time demonstrated that while the Veteran was treated for GI symptoms during service and diagnosed with gastritis and IBS at that time, a diagnostic study had not been done to positively diagnose a GI disability.  The Veteran did not submit a notice of disagreement with that decision, and new and material evidence was not received within one year of its issuance.  Therefore, that decision on the claim also became final.  Id.

Evidence received more than one year since the December 2005 rating decision includes VA and private treatment records documenting a diagnosis of gastritis and IBS according to esophagogastroduodenoscopy and biopsy during colonoscopy, respectively.  

This evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely whether the Veteran has a current GI disability.  Moreover, this evidence raises a reasonable possibility of substantiating the claim.  The claim is, therefore, reopened.

Regarding the merits of the claim, there is competent medical evidence that diagnoses the Veteran with gastritis and IBS.  Moreover, there is evidence of treatment of GI symptoms during service.  Finally, while there is a negative nexus opinion presented by the January 2011 VA examiner, in January 2010, the Veteran's VA treating physician noted review of the Veteran's service treatment records and found that the Veteran's GI symptoms were most probably related to his GI conditions from service.  The Board also reiterates that the Veteran has consistently provided credible evidence of recurrent GI symptoms during service and since that time.  In addition, the law mandates resolving all reasonable doubt in favor of a claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not that the Veteran's GI disability developed as a result of his active service.  Therefore, service connection is warranted.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a GI disability is reopened.

Service connection a GI disability, to include gastritis and IBS, is granted.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


